MEMORANDUM **
The IJ correctly ruled that Valle-Jaimes did not qualify for cancellation of removal. The insults, berating, and verbal harassment Valle-Jaimes endured from his wife did not subject him to the “extreme cruelty” required for cancellation under former 8 U.S.C. § 1229b(b)(2)(A), as it was a manifestation, not of domestic violence, but of a mere dysfunctional, stormy relationship. 8 C.F.R. § 204.2(c)(l)(vi); see also Hernandez v. Ashcroft, 345 F.3d 824, 836, 837 (9th Cir.2003). And since analysis of the BIA’s decision to streamline Valle-Jaimes’s appeal is “indistinguishable from the merits” of his appeal, Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir. 2003), his challenge to streamlining also fails.
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.